Citation Nr: 1621319	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for antral gastritis, claimed as a stomach disorder, to include as secondary to service-connected degenerative arthritis of the bilateral shoulders.

2. Entitlement to service connection for gastroesophageal reflux disorder (GERD) with hiatal hernia, to include as secondary to service-connected degenerative arthritis of the bilateral shoulders.

(The issues of entitlement to service connection for sinusitis, a low back disorder, and pes planus are the subject of a separate decision).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In November 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  In May 2011 and July 2014, the Board remanded the issues for further development.  

The Board notes that, in January 2016, the Veteran's representative submitted additional evidence not yet considered by the Agency of Original Jurisdiction (AOJ).  Such evidence consists of a medical journal articles, which as explained below, are, in part, the basis of the present remand.  Thus, while the AOJ has not considered the new evidence, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly received evidence such that no prejudice results to the Veteran in the Board considering the evidence for the limited purpose of issuing a comprehensive and thorough remand. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

By way of background, the Board remanded the claims for service connection of antral gastritis and GERD with hiatal hernia in May 2011, in part, for a VA examination and opinion to determine whether the Veteran's disorders were caused or aggravated by service.  In June 2011, a VA examination was undertaken but the resulting VA opinion was insufficient as the examiner did not adequately explain the rationale for the opinions offered.  Pursuant to the July 2014 remand, another VA opinion was obtained in April 2015.  The Board appreciates that the examiner adequately addressed the Board's questions with respect to whether the Veteran's gastrointestinal (GI) disorders pre-existed and were aggravated by service; however, regarding the opinion on direct service connection the examiner essentially restated the basis for the opinion expressed in the May 2011 examination report.  As such, an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  Specifically, on remand, the examiner should explain why the lack of documented medical treatment during service or within one year of service is significant to the determination of whether it is at least as likely as not that the claimed disorders are related to GI symptoms the Veteran claims to have experienced in service.  

Additionally, the Veteran has raised a new theory of entitlement, through his representative's Informal Hearing Presentation (IHP), that has not yet been considered.  Specifically, in the January 2016 IHP, the Veteran's representative raised the alternative theory that, if the Veteran's GI disorders were not caused by service, then they were caused or aggravated by pain medications taken to treat his service-connected left and right shoulder disabilities.  The Veteran's representative cited links to two medical journal articles to support the argument.  Unfortunately, the journal articles cited in the IHP do not actually discuss a relationship between GI disorders and pain medications.  However, the Board observes that additional information available on one of the websites cited in the IHP - the Mayo Clinic website - indicates a relationship between aspirin and GI symptoms.   See http://www.mayoclinic.org/drugs-supplements/aspirin-and-dipyridamole-oral-route/side-effects/drg-20061846.  

To date, no opinion has been obtained regarding service connection for the GI disorders on a secondary basis.  Given that the Veteran has current disorders of antral gastritis and GERD, VA treatment records indicate that he takes aspirin to treat pain, and medical evidence shows an indication that GI symptoms may be a side effect of aspirin, the Board finds that a VA opinion is required regarding entitlement to service connection on a secondary basis.  

Further, the AOJ has not adjudicated the claim for service connection on a secondary basis.  However, as such theory is reasonably raised by the record, on remand, proper Veterans Claims Assistance Act of 2000 (VCAA) notice as to the secondary aspect of such claims should be provided and the AOJ should consider service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for antral gastritis and GERD with hiatal hernia, as secondary to his left and right shoulder disabilities. 
 
 2.  Return the case to the VA examiner who issued the April 2015 VA opinion regarding the nature and etiology of the Veteran's claimed antral gastritis and GERD with hiatal hernia.  If the April 2015 VA examiner is not available, seek an opinion from another appropriate medical professional.  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  If examined, any indicated evaluations, studies, and tests should be conducted.

Following review of the record, the examiner should offer an opinion on the following:

(A) For each currently diagnosed GI disorder, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's GI disorder is causally related to any incident of service.  If the examiner maintains that the answer requires speculation due to the lack of documented medical treatment during service or within one year of service, explain why the lack of documented medical treatment at that time is significant to the determination.  

(B) For each currently diagnosed GI disorder, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the disorder is caused or aggravated by the Veteran's service-connected left and right shoulder disabilities, to include any medication taken to treat the service-connected disabilities. 

For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding continuity of symptomatology and the Mayo Clinic article regarding a relationship between pain relieving drugs and the development of GI symptoms.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence, to include all evidence received since the issuance of the June 2015 supplemental statement of the case.  The Veteran's claims for service connection should be adjudicated on direct and secondary bases.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


